                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                            NORTHERN DISTRICT OF CALIFORNIA

                                   5                                        SAN JOSE DIVISION

                                   6

                                   7     STEVE R. ROJAS and ANDREA N.                      Case No. 18-cv-05841-BLF
                                         ROJAS, on behalf of themselves and all
                                   8     others similarly situated,
                                                                                           ORDER DENYING DEFENDANT’S
                                   9                   Plaintiffs,                         MOTION FOR RELIEF FROM
                                                                                           NONDISPOSITIVE PRETRIAL ORDER
                                  10             v.                                        OF MAGISTRATE JUDGE
                                  11     BOSCH SOLAR ENERGY                                [Re: ECF 79]
                                         CORPORATION,
                                  12
Northern District of California




                                                       Defendant.
 United States District Court




                                  13

                                  14

                                  15          In this putative class action, Plaintiffs Steve R. Rojas and Andrea N. Rojas (“Plaintiffs”)
                                  16   sue Defendant Bosch Solar Energy Corporation (“Bosch”) for breach of warranty and related
                                  17   claims arising out of alleged defects in solar panels manufactured by Bosch. Before the Court is
                                  18   Bosch’s motion for relief from a Stipulated Protective Order issued by Magistrate Judge Nathanael
                                  19   M. Cousins on January 15, 2020.
                                  20          The motion is DENIED for the reasons discussed below.
                                  21    I.    BACKGROUND
                                  22          The Stipulated Protective Order at issue governs production of documents by non-party
                                  23   NB Baker Electric, Inc., dba Baker Electric Solar (“Baker”), in response to a subpoena duces
                                  24   tecum served by Plaintiffs in November 2019. Bosch had retained Baker to help facilitate Bosch’s
                                  25   voluntary recall of certain solar panels in 2017. See Valenta Decl. ¶¶ 2-4 & Exh. A, ECF 79-1.
                                  26   For each recall claim it approved, Bosch provided the consumer’s name and contact information to
                                  27   Baker, which then was to remove the faulty panels and install replacement panels. See id. This
                                  28   consumer contact information is contained in documents in Baker’s possession that are responsive
                                   1   to Plaintiffs’ subpoena. See Wylie Decl. ¶¶ 1-3 & Exh. A. Baker initially objected to the

                                   2   subpoena based in part on third-party privacy interests. Id. However, Plaintiffs and Baker

                                   3   ultimately agreed to production under the Stipulated Protective Order issued by Judge Cousins on

                                   4   January 15, 2020. See Stipulated Protective Order, ECF 77.

                                   5          Under the Stipulated Protective Order, Plaintiffs may utilize the documents produced by

                                   6   Baker to contact potential witnesses and potential class members. See Stipulated Protective Order

                                   7   ¶ 2, ECF 77. However, “Plaintiffs and/or Plaintiffs’ counsel shall first explain the purpose of their

                                   8   communication and then inform each contacted individual or entity that he/she/it has the right not

                                   9   to speak with Plaintiffs and/or Plaintiffs’ counsel and, upon a declination, Plaintiffs and/or

                                  10   Plaintiffs’ counsel shall immediately terminate the conversation and will not contact such

                                  11   individual or entity again.” Id. ¶ 3. The Stipulated Protective Order contains provisions to ensure

                                  12   that documents produced by Baker are kept confidential and are used solely for purposes of this
Northern District of California
 United States District Court




                                  13   lawsuit. See id. ¶¶ 3-6.

                                  14          On January 29, 2020, Bosch filed a motion before Judge Cousins requesting leave to seek

                                  15   reconsideration of the Stipulated Protective Order (“Recon Motion”), and a motion before this

                                  16   Court requesting relief from Judge Cousins’ Stipulated Protective Order (“Motion for Relief”).

                                  17   See Recon Motion, ECF 78; Motion for Relief, ECF 79. Judge Cousins immediately set a hearing

                                  18   on the Recon Motion. See Clerk’s Notice, ECF 80. This Court issued an order extending its 14-

                                  19   day deadline to act on the Motion for Relief by an additional 14 days, through February 26, 2020,

                                  20   so that it would have the benefit of Judge Cousin’s ruling on the Recon Motion when evaluating

                                  21   the Motion for Relief. See Order Extending Court’s 14-day Period to Act, ECF 85.

                                  22          On February 11, 2020, Judge Cousins issued an order denying Bosch’s Recon Motion. See

                                  23   Order Denying Recon Motion, ECF 86. Judge Cousins found that Bosch had not shown

                                  24   reasonable diligence, because Bosch had notice of the subpoena to Baker on November 7, 2019

                                  25   but Bosch did not object to document production until it filed its Recon Motion on January 29,

                                  26   2020. See id. at 2. Judge Cousins also found that even if Bosch had been reasonably diligent, the

                                  27   discovery sought by the subpoena was relevant under Fed. R. Civ. P. 26(b)(1), as the requested

                                  28   documents are probative of liability issues. See id.
                                                                                         2
                                   1           On February 14, 2020, Bosch filed a request for a ruling on its Motion for Relief in light of

                                   2   Judge Cousins’ denial of Bosch’s Recon Motion. See Request for Ruling, ECF 87.

                                   3    II.    LEGAL STANDARD

                                   4           A district court may refer nondispositive pretrial matters to a magistrate judge for

                                   5   disposition. See 28 U.S.C. § 636(b)(1)(A). “When a pretrial matter not dispositive of a party’s

                                   6   claim or defense is referred to a magistrate judge to hear and decide, the magistrate judge must

                                   7   promptly conduct the required proceedings and, when appropriate, issue a written order stating the

                                   8   decision.” Fed. R. Civ. P. 72(a). “A party may serve and file objections to the order within 14

                                   9   days after being served with a copy.” Id. In this district, such an objection must be made as a

                                  10   “Motion for Relief from Nondispositive Pretrial Order of Magistrate Judge.” Civ. L.R. 72-2.

                                  11           “Unless otherwise ordered by the assigned District Judge, no response need be filed and no

                                  12   hearing will be held concerning the motion.” Civ. L.R. 72-2. “The District Judge may deny the
Northern District of California
 United States District Court




                                  13   motion by written order at any time, but may not grant it without first giving the opposing party an

                                  14   opportunity to respond.” Id. “If no order denying the motion or setting a briefing schedule is

                                  15   made within 14 days of filing the motion, the motion shall be deemed denied.” Id.

                                  16           “A non-dispositive order entered by a magistrate must be deferred to unless it is ‘clearly

                                  17   erroneous or contrary to law.’” Grimes v. City & Cty. of San Francisco, 951 F.2d 236, 241 (9th

                                  18   Cir. 1991) (citing Fed. R. Civ. P. 72(a), 28 U.S.C. § 636(b)(1)(A)). “[T]he magistrate’s factual

                                  19   determinations are reviewed for clear error, and the magistrate’s legal conclusions are reviewed to

                                  20   determine whether they are contrary to law.” Perry v. Schwarzenegger, 268 F.R.D. 344, 348

                                  21   (N.D. Cal. 2010). This standard is highly deferential – the district court “may not simply

                                  22   substitute its judgment for that of the deciding court.” Grimes, 951 F.2d at 241.

                                  23    III.   DISCUSSION

                                  24           Bosch asserts two bases for relief from Judge Cousins’ Stipulated Protective Order. First,

                                  25   Bosch argues that the Stipulated Protective Order provides for discovery that is not relevant within

                                  26   the meaning of Federal Rule of Civil Procedure 26(b)(1). Second, Bosch argues that the

                                  27   Stipulated Protective Order does not adequately protect the privacy interests of putative class

                                  28   members. The Court addresses those arguments in turn.
                                                                                         3
                                   1          A.      Relevance

                                   2          Rule 26 limits discovery to “matter that is relevant to any party’s claim or defense.” Fed.

                                   3   R. Civ. P. 26(b)(1). Bosch contends that the sole purpose of the discovery sought from Baker is to

                                   4   locate potential class members, and that such discovery does not satisfy Rule 26 in light of In re

                                   5   Williams-Sonoma, Inc., 947 F.3d 535 (9th Cir. 2020).

                                   6          Williams-Sonoma addressed a putative class action brought by a Kentucky resident based

                                   7   on alleged misrepresentations regarding the thread count of Williams-Sonoma’s linens. Before a

                                   8   class was certified, the district court determined that the plaintiff’s claims were governed by

                                   9   Kentucky law, and that Kentucky consumer law prohibited class actions. See Williams-Sonoma,

                                  10   947 F.3d at 538. The plaintiff thereafter sought discovery that admittedly was “for the sole

                                  11   purpose of aiding his counsel’s attempt to find a California purchaser of bedding from Williams-

                                  12   Sonoma who might be willing to sue.” Id. The district court ordered Williams-Sonoma to
Northern District of California
 United States District Court




                                  13   produce a list of all California customers who purchased bedding products of the type referred to

                                  14   in the complaint. See id. The Ninth Circuit determined that “using discovery to find a client to be

                                  15   the named plaintiff before a class action is certified is not within the scope of Rule 26(b)(1),” and

                                  16   on that basis it granted Williams-Sonoma’s petition for a writ of mandamus directing the district

                                  17   court to vacate its discovery order. Id. at 540.

                                  18          Judge Cousins expressly distinguished Williams-Sonoma in his order denying Bosch’s

                                  19   Recon Motion, stating: “I find that the discovery sought from Baker is ‘relevant to any party’s

                                  20   claim or defense’ under Fed. R. Civ. P. 26(b)(1) because the documents requested are probative of

                                  21   liability issues in the case and are not solely to find a new class representative. It therefore was

                                  22   not an abuse of process for plaintiffs to seek documents from Baker or for the Court to approve the

                                  23   stipulated protective order at ECF 77.” Order Denying Recon Motion at 2, ECF 86.

                                  24          “District courts review a magistrate judge’s relevance determinations for abuse of

                                  25   discretion.” Estate of Najera-Aguirre v. Cty. of Riverside, No. ED CV 18-762-DMG (SPx), 2019

                                  26   WL 6898944, at *2 (C.D. Cal. Aug. 22, 2019). “A magistrate judge abuses her discretion ‘only

                                  27   when [her] decision is based on an erroneous conclusion of law or where the record contains no

                                  28   evidence on which [she] rationally could have based that decision.’” Id. (quoting Premium Serv.
                                                                                          4
                                   1   Corp. v. Sperry & Hutchinson Co., 511 F.2d 225, 229 (9th Cir. 1975)). Nothing in this record

                                   2   suggests that Judge Cousins’ finding of relevance was based on an erroneous conclusion of law or

                                   3   insufficient evidence. Moreover, his finding is consistent with decisions of other district courts

                                   4   addressing requests for discovery of putative class members’ contact information. “[D]istrict

                                   5   courts in this Circuit have often found that as a general rule, before class certification has taken

                                   6   place, all parties are entitled to equal access to persons who potentially have an interest in or

                                   7   relevant knowledge of the subject of the action, but who are not yet parties.” Arredondo v. Sw. &

                                   8   Pac. Specialty Fin., Inc., No. 1:18-cv-01737-DAD-SKO, 2019 WL 6128657, at *3 (E.D. Cal.

                                   9   Nov. 19, 2019) (internal quotation marks, citation, and alteration omitted). “For that reason,

                                  10   discovery of the putative class members’ contact information is routinely allowed.” Id.; see also

                                  11   Martin, 2017 WL 4517819, at *3 (“Disclosure of contact information for putative class members

                                  12   is a common practice in the class action context.”).
Northern District of California
 United States District Court




                                  13          Bosch asserts that “the likely purpose” of Plaintiffs’ subpoena is “to find a new California

                                  14   plaintiff due to the atypicality of the named Plaintiffs’ claims.” Motion for Relief at 4, ECF 79.

                                  15   That assertion is purely speculative. In support, Bosch cites to this Court’s comment at a hearing

                                  16   questioning whether Plaintiffs can satisfy the typicality requirement of Rule 23. This Court’s

                                  17   comment does not constitute evidence of Plaintiffs’ motivation in issuing the subpoena to Baker.

                                  18          Bosch has failed to show that Judge Cousins’ issuance of a Stipulated Protective Order,

                                  19   permitting routine discovery of documents that he expressly found to be relevant under Rule 26,

                                  20   was clearly erroneous or contrary to law.

                                  21          B.      Privacy Interests

                                  22          Bosch next argues that the Stipulated Protective Order does not adequately protect the

                                  23   privacy interests of putative class members. Specifically, Bosch contends that Judge Cousins

                                  24   should have balanced those privacy interests against Plaintiffs’ need for discovery using the test

                                  25   articulated by the California Supreme Court in Pioneer Elecs. (USA) v. Superior Court, 40 Cal.

                                  26   4th 360 (2007). Bosch also contends that if he was going to permit discovery, Judge Cousins

                                  27   should have required an opt-out notice pursuant to Belaire-West Landscape, Inc. v. Superior

                                  28   Court, 149 Cal. App. 4th 554 (2007).
                                                                                          5
                                   1          In Pioneer, the plaintiff brought a putative consumer class action against the seller of

                                   2   allegedly defective DVD players. See Pioneer, 40 Cal. 4th at 363. The plaintiff moved to compel

                                   3   the defendant seller to produce unredacted copies of customer complaints, as well as contact

                                   4   information for each complainant. See id. The discovery dispute made its way to the California

                                   5   Supreme Court, which held that a court considering such a dispute must balance the privacy

                                   6   interests of putative class members against legitimate competing interests such as the discovery

                                   7   rights of civil litigants. See id. at 370-71. The California Supreme Court indicated that

                                   8   “[p]rotective measures, safeguards and other alternatives may minimize the privacy intrusion.” Id.

                                   9   at 371. “[I]f intrusion is limited and confidential information is carefully shielded from disclosure

                                  10   except to those who have a legitimate need to know, privacy concerns are assuaged.” Id. (internal

                                  11   quotation marks and citation omitted).

                                  12          “In diversity jurisdiction cases, federal courts can recognize a third-party’s privacy rights
Northern District of California
 United States District Court




                                  13   under state law.” Billal v. Alere Health, LLC, No. SACV 14-00390 AN, 2014 WL 12844179, at

                                  14   *2 (C.D. Cal. Dec. 4, 2014). Thus, in diversity cases, district courts in this Circuit generally apply

                                  15   the Pioneer test when discovery requests implicate the privacy rights of putative class members.

                                  16   See, e.g., McEwan v. OSP Grp., L.P., No. 14-CV-2823-BEN (WVG), 2016 WL 1241530, at *3-4

                                  17   (S.D. Cal. Mar. 30, 2016) (applying Pioneer test to precertification discovery dispute in diversity

                                  18   action); Cholakyan v. Mercedes-Benz USA, LLC, No. CV 10-5944 MMM JC, 2011 WL 7575379,

                                  19   at *7 (C.D. Cal. Dec. 20, 2011) (same); Bright v. Dennis Garberg & Assocs., Inc., No. CV 10-

                                  20   7933 AHM(JCX), 2011 WL 13150146, at *6 (C.D. Cal. Nov. 15, 2011) (same).

                                  21          Bosch argues that the Stipulated Protective Order “does not comply with California law”

                                  22   because Judge Cousins did not apply the Pioneer balancing test. See Motion for Relief at 4-5,

                                  23   ECF 79. As an initial matter, federal question jurisdiction lies in this case, as Plaintiffs assert a

                                  24   claim under the Magnuson-Moss Warranty Act, MMWA”), 15 U.S.C. § 2310. See Second Am’d

                                  25   Compl., ECF 53. Consequently, it is not clear whether Pioneer applies. Even assuming it does,

                                  26   Bosch has not demonstrated that Judge Cousins’ issuance of the Stipulated Protective Order is at

                                  27   odds with Pioneer. Numerous courts in this Circuit have concluded that a plaintiff’s discovery

                                  28   needs outweigh putative class members’ privacy interests in their contact information, particularly
                                                                                          6
                                   1   where production of the contact information is safeguarded by a protective order or other

                                   2   appropriate measure. See, e.g., Goro v. Flowers Foods, Inc., No. 17-CV-02580-JLS-JLB, 2018

                                   3   WL 3956018, at *10 (S.D. Cal. Aug. 17, 2018) (compelling production of putative class members’

                                   4   contact information where information was subject to a protective order and the plaintiffs’ counsel

                                   5   was required to inform each putative class member of the right not to talk to counsel); McEwan,

                                   6   2016 WL 1241530, at *4 (finding that disclosure of contact information did not constitute a

                                   7   serious invasion of privacy interests, and any confidentiality concerns were addressed by

                                   8   protective order); Cholakyan, 2011 WL 7575379, at *7 (finding that the plaintiff’s right to pursue

                                   9   the lawsuit outweighed privacy rights of putative class members and noting that production was

                                  10   governed by protective order). Bosch has not cited a single decision in which discovery of

                                  11   putative class members’ contact information was denied on privacy grounds.

                                  12          Bosch contends that any discovery of contact information should be subject to a Belaire-
Northern District of California
 United States District Court




                                  13   West notice. In Belaire-West, a California appellate court held that third-party privacy concerns

                                  14   were addressed by a notice informing putative class members that they could opt out if they did

                                  15   not want their contact information disclosed to the plaintiff’s attorneys. See Belaire-West, 149

                                  16   Cal. App. 4th at 561. While such a notice could be used in this case, Bosch has not demonstrated

                                  17   that Judge Cousins erred by failing to require a Belaire-West notice. To the contrary, “[t]he

                                  18   predominant practice among courts in the Northern District of California is to allow pre-

                                  19   certification discovery of putative class members’ confidential contact information subject to a

                                  20   protective order, without requiring a Belaire-West notice. Austin v. Foodliner, Inc., No. 16-cv-

                                  21   07185-HSG (DMR), 2018 WL 1168694, at *2 (N.D. Cal. Mar. 6, 2018) (internal quotation marks,

                                  22   citation, and alteration omitted). “Courts in this district generally have required Belaire-West

                                  23   notices only when there are special privacy concerns, such as the disclosure of medical or financial

                                  24   information, and/or when the parties have agreed to such notice.” Id. Bosch has failed to show

                                  25   that special privacy concerns exist in the present case.

                                  26          In conclusion, Judge Cousins’ issuance of the Stipulated Protective Order was consistent

                                  27   with the predominant approach of district courts in this Circuit. Bosch has failed to establish that

                                  28   the Stipulated Protective Order was clearly erroneous or contrary to law.
                                                                                         7
                                   1    IV.   ORDER

                                   2          Bosch’s Motion for Relief from Judge Cousins’ Stipulated Protective Order is DENIED.

                                   3          This order terminates ECF 79.

                                   4

                                   5   Dated: February 20, 2020

                                   6                                               ______________________________________
                                                                                   BETH LABSON FREEMAN
                                   7                                               United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     8
